Citation Nr: 0841819	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-36 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral venous 
insufficiency with varicose veins.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1942 to 
October 1945.  

These matters come to the Board of Veterans' Appeals (Board) 
following a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In that decision, the RO denied the veteran's 
petition to reopen his previously denied claim for service 
connection for bilateral venous insufficiency with varicose 
veins.


FINDINGS OF FACT

1.  All notification and development duties needed to render 
a decision on the veteran's petition to reopen his claim for 
service connection for bilateral venous insufficiency with 
varicose veins have been met.  

2.  In an August 1989 decision, the RO denied the veteran's 
claim for service connection for bilateral venous 
insufficiency with varicose veins.  Although notified of the 
denial and his appellate rights, the veteran did not perfect 
a timely appeal of the decision as to that issue.

3.  Additional evidence associated with the claims file since 
the August 1989 denial does not, by itself or considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for bilateral venous insufficiency with varicose 
veins.


CONCLUSIONS OF LAW

1.  The August 1989 RO decision that denied the veteran's 
claim for service connection for bilateral venous 
insufficiency with varicose veins is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  Since the August 1989 RO decision, new and material 
evidence has not been received; the requirements to reopen 
the claim for service connection for bilateral venous 
insufficiency with varicose veins have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  In 
any event, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's petition to reopen his claim for service connection 
for bilateral venous insufficiency with varicose veins have 
been accomplished.

In this respect, through an August 2004 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  In this regard, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Veterans Appeals (Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA, per the holding in Kent, have been 
satisfied.  

The August 2004 notice letter also informed the veteran of 
the reasons behind the previous denial of his claim and what 
he needed to submit to reopen his claim.  The veteran was 
also notified of the evidence that would be necessary to 
substantiate the element or elements required to establish 
service connection.  Thus, the Board finds the specific 
notice requirements involving a petition to reopen a 
previously denied claim have been met.  Kent, 20 Vet. App. at 
1.  The veteran is on notice of what he needs to reopen his 
claim and the evidence necessary to substantiate his claim 
for service connection.

The Board also finds that the August 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The letters also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Thus, the Board finds that, "the appellant [was] provided 
the content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  The RO has obtained the veteran's service medical 
records and attempted to obtain relevant VA treatment 
records.  As for whether further action should have been 
undertaken by way of obtaining medical opinions, the Board 
notes, as reflected below, that new and material evidence to 
reopen the veteran's claims for service connection for 
bilateral venous insufficiency with varicose veins has not 
been received.  Given the standard of the regulation, the 
Board finds that VA did not have a duty to obtain a medical 
examination or medical opinion as to those claims in this 
case.  See 38 C.F.R. § 3.159(c)(4)(iii).

II.  Analysis

As indicated above, the RO denied the veteran's claim for 
service connection for bilateral venous insufficiency with 
varicose veins in the August 1989 decision.  The veteran was 
timely notified of the adverse decision and his appellate 
rights, but did not appeal.  Thus, the RO's decision of 
August 1989 is final based on the evidence of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In July 2004, 
the veteran sought to reopen his previously denied claim.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

(During the pendency of the veteran's appeal VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claims.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the previous final denial 
was the August 1989 decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The veteran was notified in August 1989 that his claim for 
service connection for bilateral venous insufficiency with 
varicose veins was denied because none of the competent 
medical evidence before the RO either related the veteran's 
asserted disability to the veteran's service-connected pes 
planus or indicated that the veteran's asserted disability 
was incurred in service.  The relevant evidence of record 
since the RO's final decision in August 1989 consists of 
post-service medical records and statements from the veteran.  

The post-service medical records consist of several VA 
podiatry outpatient technician notes that indicate that the 
veteran received treatment several times from June 2003 to 
July 2004.  These treatment records show routine foot care 
and assessments of palpable pulses in the veteran's feet, but 
they contain no competent medical evidence that the veteran's 
alleged disability was either caused by or incurred during 
the veteran's period of active military service.  

Further, in a August 2004 statement, the veteran referred to 
a letter from a private doctor, originally submitted to the 
RO in July 1989, in which the doctor mentioned that the 
veteran had varicose veins.  In response to the veteran's 
allusion to the letter in his statement, the RO sent the 
veteran a VA Form 21-4142 (Authorization and Consent to 
Release Information) so that the RO could request the 
veteran's medical records from his private doctor on the 
veteran's behalf.  While the Board notes that the letter from 
the private doctor is part of the claims folder, the veteran 
has not replied to the VA Form 21-4142.  Consequently, the 
veteran's treatment records from the private doctor are not 
available for review.  

Here, the basis of the prior denial was the lack of competent 
medical evidence that either related the veteran's asserted 
disability to the veteran's service-connected pes planus or 
indicated that the veteran's alleged bilateral venous 
insufficiency with varicose veins was incurred in service.  
Evidence received since the August 1989 decision does not 
reflect any competent medical evidence that either relates 
the veteran's asserted disability to the veteran's service-
connected pes planus or indicates that the veteran's alleged 
bilateral venous insufficiency with varicose veins was 
incurred in service.  

Furthermore, where, as here, resolution of the issue on 
appeal turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Voracek v. Nicholson, 421 
F.3d 1299 (Fed. Cir. 2005) (New and material evidence is 
required to be something other than the veteran's own 
statement); see also Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Notwithstanding the veteran's competency to report having 
venous insufficiency with varicose veins, none of the 
evidence or argument submitted since the final August 1989 
decision relates the veteran's contended venous insufficiency 
with varicose veins to the veteran's service-connected pes 
planus or the veteran's period of military service. 

Therefore, the Board finds that the evidence received since 
the final RO decision in August 1989 is not new as it was 
previously before agency decision makers.  Also, the evidence 
is not material for purposes of reopening the claim for 
service connection for bilateral venous insufficiency with 
varicose veins.  In this case, the evidence received does not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim for service connection for 
bilateral venous insufficiency with varicose veins have not 
been met, and the appeal as to this issue must be denied.  As 
new and material evidence to reopen this finally disallowed 
claim has not been received, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).




ORDER

As new and material evidence has not been received, the 
application to reopen the claim for entitlement to service 
connection for bilateral venous insufficiency with varicose 
veins is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


